Citation Nr: 1600895	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-27 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from December 1982 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

As the RO correctly stated in its July 2010 rating decision, the Veteran's current claim for service connection for bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot is distinct from his previously-denied claim for service connection for tinea pedis.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("[C]laims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims.")  Therefore, consideration of whether new and material evidence has been submitted is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot had their onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his October 2012 substantive appeal that "my problems with my feet began while on active duty.  I was seen at the military hospital at Travis AFB [Air Force Base]."  In a February 2013 statement, the Veteran reiterated that "My feet problems started while on active duty...and progressively got worse."  In his March 2013 representative's statement, the Veteran contends that the problems with his feet began while he was on active duty.

The Board finds the Veteran's statements regarding his ongoing bilateral foot problems since service to be both competent and credible.  The Veteran is competent to report on all things of which he has personal knowledge derived from his own senses, and the Veteran's foot symptoms during and after service are subject to lay observation.  38 C.F.R. § 3.159(a)(2).  Further, the Veteran's service treatment records corroborate his statements; he reported pain and swelling in his feet in service in January 1984.

Moreover, has letters from his treating VA physician-dated April 2010, July 2010, and November 2011-linking his foot problems to service.  Specifically, in April 2010 the VA physician wrote that:

In the [April 2010] progress note the objective observation was mild pain plantar fascia in both feet upon pressure, [and] fibroma mass felt upon the examination of the medial plantar band on the left foot.  There is also keratotic lesions plantar hallux bilateral and submetatarsal 5th on both feet.

In my opinion it is more likely than not [that] the problems with his feet are due to his military service.

In July 2010 and November 2011, the VA physician repeated his positive nexus opinion and added consideration of the Veteran's statement that his feet problems began during active duty, and have continued to worsen.

Further, the Board finds that the Veteran's statements regarding his ongoing bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot since service are credible based on their facial plausibility, and their consistency with his service- and VA treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board acknowledges the July 2012 VA examiner's negative nexus opinion.  However, because it relies solely on a recitation of the Veteran's treatment records and an opinion without rationale, it warrants little probative weight.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Horn v. Shinseki, 25 Vet. App. 251 (2012).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral plantar fasciitis, keratotic lesions of both feet, and fibroma mass of the left foot is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


